Citation Nr: 9904006	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a digestive 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel









INTRODUCTION

The veteran served honorably on active duty for a total 
period of 20 years and 12 days, ending in November 1966.  His 
decorations include the Vietnam Service Medal and the 
Vietnamese Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
30 percent disabling was denied for hiatal hernia with 
chronic Barrett's esophagitis, post-operative, weakness in 
incision and scarring from peptic ulcer disease.  

This claim also comes before the Board from a December 1996 
rating action of the Nashville RO in which service connection 
was granted for Brunner's gland hypertrophy of the duodenal 
bulb and service connection was denied for acute 
gastroenteritis.  

In a January 1997 letter to the veteran, the RO notified the 
veteran of the December 1996 rating action by providing a 
copy of that rating decision.  The letter of notification 
informed the veteran that "the enclosed rating contains our 
decision on the new issue, or issues."  Thereafter, in a 
January 1997 VA Form 21-4138, the veteran stated that "in 
reply to your letter dated 7 January 1997: I wish to appeal 
this case."  The Board has construed this statement as a 
notice of disagreement to the denial of service connection 
for gastroenteritis, which was the only issue denied by the 
December 1996 rating action.  As a Statement of the Case has 
not yet been issued regarding the claim for service 
connection for gastroenteritis, this issue is referred to the 
RO for appropriate appellate development.  







REMAND

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for his service-connected 
digestive disorder.  

Having reviewed the record, the Board is of the opinion that 
further evidentiary development is required prior to 
adjudication of the claim on appeal.  Specifically, the 
veteran claims to suffer from continuous pain with vomiting, 
bleeding, and heartburn as a result of his service-connected 
digestive disorders which include the post-operative 
residuals of hiatal hernia, chronic Barrett's esophagitis, 
hypertrophy of the duodenal bulb, and scarring as a residual 
to peptic ulcer disease.  

The most recent VA examination was conducted prior to the 
grant of service connection for hypertrophy of the duodenal 
bulb, and thus, there are no current objective findings 
regarding this pathology.  In addition, the 1996 VA 
examination did not address factors such as vomiting, melena, 
or anemia which are included in the criteria for an 
evaluation in excess of 30 percent.  In the Board's view, the 
veteran should be afforded a new VA examination in order to 
evaluate his service-connected digestive disorder, to include 
findings of hypertrophy in the duodenal bulb, in light of the 
specific rating criteria pertaining thereto.   

In addition, it appears that the available VA records were 
submitted by the veteran and were not requested directly from 
the VA facility.  Likewise, while the veteran has submitted 
the report of a recent endoscopy from his private physician, 
Dr. Porter, the record does not include progress reports and 
treatment notes from Dr. Porter for recent years, to 
specifically include the period from 1995 to the present.  In 
addition, the veteran has asserted private treatment in 1997 
by another private physician, Dr. Ferris, following an 
episode in which he was coughing up blood spots.  As these 
records could provide evidence which is pertinent to the 
veteran's claim and in order to ensure that the evidentiary 
record is as complete as possible, these additional VA and 
private treatment records will be sought on Remand.  


Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran in 
order to request information regarding 
the dates and location of any recent 
treatment records, from either VA or 
private sources, pertaining to treatment 
for his service-connected digestive 
disorder.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to obtain copies of 
the veteran's treatment records, apart 
from those records which have already 
been associated with the claims folder.  
In particular, the RO should contact the 
Nashville VAMC in order to request a 
complete copy of records which pertain to 
the veteran's treatment for digestive 
disorders, from 1991 until the present 
time.  The RO should also contact the 
veteran's private physicians, Dr. Porter 
and Dr. Ferris, in order to request 
copies of the veteran's treatment 
records, to specifically include any and 
all progress/treatment notes and medical 
reports from recent years in addition to 
the reports of specific testing or 
evaluations which have already been 
submitted.  Any records obtained through 
these channels should be associated with 
the claims folder.  

2.  Thereafter, the RO should schedule 
the veteran for a complete digestive 
disorders examination by a VA physician, 
to include all special tests/studies 
which are indicated in order to ascertain 
the exact nature and severity of the 
veteran's service-connected digestive 
disorder.  The examination should be 
conducted in accordance with VA's 
Physician's Guide for Disabilitym 
Evaluation Examinations, and the report 
should fully discuss all objective 
findings and the veteran's subjective 
complaints relevant to hiatal hernia, 
Barrett's esophagitis, residual scarring 
from peptic ulcer disease, and 
hypertrophy of the duodenal bulb.  The 
examiner should comment on the 
manifestation, if any, of symptoms of 
pain, vomiting, material weight loss, 
hematemesis or melena with moderate 
anemia, or other symptom combinations 
productive of a severe impairment of 
health.  The veteran's medical history 
should be reviewed prior to the 
examination, and to that end, the claims 
folder and a copy of this Remand should 
be provided to the examiner.  In 
addition, the examiner should be provided 
with a copy of the rating criteria 
pertaining to the evaluation of digestive 
disorders, so that the examination may be 
conducted in light of the appropriate 
diagnostic criteria.  Complete rationales 
and bases should be provided for any 
opinions given.  

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim in 
order determine whether an increased 
evaluation may now be allowed.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


